16 F.3d 409
145 L.R.R.M. (BNA) 2768
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.GOLDTEX, INCORPORATED, Petitioner,v.NATIONAL LABOR RELATIONS BOARD, Respondent.NATIONAL LABOR RELATIONS BOARD, Petitioner,v.GOLDTEX, INCORPORATED, Respondent.
No. 922369.
United States Court of Appeals, Fourth Circuit.
Argued:  Dec. 9, 1993.Decided Jan. 31, 1994.

On Petition for Review and Cross-Application for Enforcement of an Order of the National Labor Relations Board.
Terry Allen Clark, EDWARDS, BALLARD, CLARK & BARRETT, P.A., Winston-Salem, North Carolina, for Petitioner.
Richard A. Cohen, NATIONAL LABOR RELATIONS BOARD, Washington, D.C., for respondent.
Virginia A. Conley, EDWARDS, BALLARD, CLARK & BARRETT, P.A., WinstonSalem, NC, for petitioner.
Jerry M. Hunter, General Counsel, Yvonne T. Dixon, Acting Deputy General Counsel, Nicholas E. Karatinos, Acting Associate General Counsel, Aileen A. Armstrong, Deputy Assoc.  Gen. Counsel, John D. Burgoyne, Supervisory Atty., National Labor Relations Board, Washington, D.C., for respondent.


1
N.L.R.B.


2
ENFORCED.


3
Before WILKINSON and HAMILTON, Circuit Judges, and NORTON, United States District Judge for the District of South Carolina, sitting by designation.

OPINION
PER CURIAM:

4
The question in this case is whether substantial evidence supports the National Labor Relation Board's determination that appellant Goldtex, Inc. violated Secs. 8(a)(1), 8(a)(3), and 8(a)(4) of the National Labor Relations Act, codified at 29 U.S.C.Sec. 151 et seq.   The Board found that Goldtex violated the Act by engaging in unfair labor practices during a union representation campaign and by discriminatorily discharging pro-union employees.  After carefully reviewing the decision of the Board, considering the briefs and the record, and hearing oral argument, we find that the Board's conclusions are supported by substantial evidence.  As a result, appellant's petition for review is denied and the order of the National Labor Relations Board is


5
ENFORCED.